Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 6, 2020

                                      No. 04-19-00717-CV

                   ELIZABETH BENAVIDES ELITE AVIATION INC.,
                                  Appellant

                                                v.

                  CITY OF LAREDO, Laredo Jet Center, LLC, John Holler,
                                    Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CVK002669-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        Appellees’ brief was originally due December 9, 2019. Neither the brief nor a motion for
extension of time was filed. On December 16, 2019, we advised appellees by letter that the brief
was past due. Appellees were asked to file a response within ten days of the date of the letter,
stating a reasonable explanation for failing to file the brief. Appellees did not file a response.

       We therefore ORDER appellees to file, by or before January 16, 2020, their appellees’
brief and a written response reasonably explaining their failure to timely file the brief. If
appellees fail to file a brief and written response by the date ordered, we will order the case
submitted without an appellees’ brief.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2020.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court